DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 08/08/2022 has been entered.
Claims 7-9, 13-14 and 27-47 are pending. Claims 7-9, 13-14 and 27-47 are currently rejected.
The claim objection to claims 7 has been withdrawn in view of the amendment to the claim.
	

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Response to Arguments
Rejection under 35 U.S.C. 102:
Applicant's arguments with respect to claim 7 have been fully considered but they are not persuasive. 
Applicant argues Wang does not disclose or suggest the limitations “determining, based at least in part on the one or more configuration messages, a quantity of PUCCH repetitions for transmission,” or “transmitting uplink control information (UCI) in the plurality of sub-slot PUCCH resources based at least in part on the quantity of PUCCH repetitions.” Page 11, Remarks.  Examiner respectfully disagrees. 
Wang describes in the cited paragraphs [0133], [0217], [0221], and [0222]:
[0133] Several time domain resource mapping methods for which the repetition is performed in the unit of the mini-slot are described below. The following methods may be used for the uplink data and/or control information, such as PUCCH and/or PUSCH. The methods described below are applicable to the configured UL grant (including two cases that requires and does not require an activation DCI), a single PUSCH scheduling indicated by the DCI, and PUCCH transmissions in various formats.

[0217] Method 1: respectively indicating the position of the slot, the start symbol position S in the slot, the length L (0≤L<14) of one repetition (transmission), and the number of repetitions k≥1.

[0221] The above three methods may achieve the same or similar purposes by adjusting different parameter configurations. In NR, a list of 16 states is configured through the RRC message, and each row in the list includes the location indicator K2 of slot, as well as the start symbol and the length of the transmission (SLIV). The DCI further indicates one line on list which is configured in the RRC. Similarly, the above method may configure a list through RRC and further indicate through DCI. The repetition number k may be indicated by different fields through DCI or by the same or different fields in RRC. Specifically, as K2, the repetition number k may be indicated in the TDRA table along with the SLIV by a state or entry of the TDRA. The configurations of the various methods and the corresponding time domain mapping manners are specifically described below.

[0222] FIG. 16 is a schematic diagram of a time domain resource allocation. For Method 1, it is indicated by K2 that its starting slot is Slot n, S=3, L=12, k=2. Then, according to the resource mapping method as described above, it may be obtained that the first repetition occupies Symbol 3 in Slot n to Symbol 0 in Slot (n+1). In order to shorten the transmission latency, the second repetition starts immediately after the first repetition, that is, the second repetition occupies Symbols 1-12 in Slot (n+1). Due to the influence of the DL/UL transmission direction, the DL symbol is not transmitted and is dropped, and due to the DL/UL transmission direction, each repetition is segmented into 2 transport blocks.  (emphasis added)
 
	As shown in the paragraphs above, Wang teaches determining the number of repetition (k, e.g., through DCI signaling) for transmissions of uplink control information; and transmitting two repetitions (k=2), in symbol 3 in slot n to symbol 0 in slot (n+1), and symbols 1-12 in slot (n+1).  

Claim Rejections - 35 USC § 102
Claims 7-8, 13-14, and 27-47 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US 2021/0282137 A1) hereinafter “Wang”
Regarding claim 7:
Wang discloses a method of wireless communication performed by a user equipment (UE) (Fig.1, 103), comprising: 
receiving one or more configuration messages identifying a plurality of sub-slot physical uplink control channel (PUCCH) resources (Para. [0133], [0217], [0221], [0222], the number of repetitions, k));
receiving an indication of a particular sub-slot PUCCH resource of the plurality of sub-slot PUCCH resources, to be used for PUCCH repetition (Para. [0217], [0221], [0222], start symbol position S and length/number of symbols of one repetition, e.g., the first repetition); 
determining, based at least in part on the one or more configuration messages, a quantity of PUCCH repetitions for transmission in the plurality of sub-slot PUCCCH resources; and transmitting uplink control information (UCI) in the plurality of sub-slot PUCCH resources based at least in part on the quantity of PUCCH repetitions (Para. [0222], first repetition and second repetition).
Regarding claim 8:
Wang further discloses wherein the particular sub-slot PUCCH resource is a sequentially first sub-slot PUCCH resource of the plurality of sub-slot PUCCH resources (Para. [0217], [0221], [0222], start symbol position and length/number of symbols of one repetition, i.e. first repetition).
Regarding claim 13:
Wang further discloses wherein at least one of the one or more configuration messages is a downlink control information (DCI) message (Para. [0177], [0187], [0221]).
	Regarding claim 14:
Wang further discloses determining that a sub-slot PUCCH resource crosses a slot boundary (Para. [0222], first repetition crosses boundary of Slot n because it occupies symbol 3 in Slot n to symbol 0 in Slot (n+1); Also Para. [0225] and [0226]); and adjusting the UCI based at least in part on determining that the particular sub-slot PUCCH resource crosses the slot boundary, wherein the UCI is transmitted further based at least in part on adjusting the UCI (Para. [0222], symbol 0 in Slot (n+1) is dropped; Para. [0225], first repetition is segmented into 4 transport blocks; Also Para. [0226]).
Regarding claim 27:
Wang further discloses wherein the quantity of PUCCH repetitions is determined using the DCI message (Para. [0177], [0187], [0221], [0276]).
Regarding claim 28:
Wang further discloses wherein the one or more configuration messages include a downlink control information (DCI) message (Para. [0177], [0187], [0221]), and wherein the UCI is transmitted on a particular resource indicated by the one or more configuration messages (Para. [0221] and [0222]).
Regarding claim 29:
Wang further discloses wherein at least one of the one or more configuration messages is a radio resource control (RRC) message (Para. [0177], [0187], [0221], [0276]).
Regarding claim 30:
Wang further discloses wherein a particular PUCCH resource is used for transmitting the UCI further based on a radio resource control (RRC) configuration of the particular PUCCH resource (Para. [0177], [0187], [0221], [0276]).
Regarding claims 31 and 47:
Wang discloses a user equipment (UE) (Fig. 26, 2200, Para. [0298]) for wireless communication, comprising: a memory (Fig. 26, 2202); and one or more processors (Fig. 26, 2201) configured to: receive one or more configuration messages identifying a plurality of sub-slot physical uplink control channel (PUCCH) resources; receive an indication of a particular sub-slot PUCCH resource, of the plurality of sub-slot PUCCH resources, to be used for PUCCH repetition; determine, based at least in part on the one or more configuration messages, a quantity of PUCCH repetitions for transmission in the plurality of sub-slot PUCCH resources; and transmit uplink control information (UCI) in the plurality of sub-slot PUCCH resources based at least in part on the quantity of PUCCH repetitions. (See rejection of claim 7).
Regarding claims 32-39:
See rejections of claims 7-9, 13, and 27-30.
Regarding claim 40:
Wang discloses a non-transitory computer-readable medium (Fig. 26, 2202) storing a set of instructions (Para. [0298], computer executable instructions) for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the UE to: receive one or more configuration messages identifying a plurality of sub-slot physical uplink control channel (PUCCH) resources; receive an indication of a particular sub-slot PUCCH resource, of the plurality of sub-slot PUCCH resources, to be used for PUCCH repetition; determine, based at least in part on the one or more configuration messages, a quantity of PUCCH repetitions for transmission in the plurality of sub-slot PUCCH resources; and transmit uplink control information (UCI) in the plurality of sub-slot PUCCH resources based at least in part on the quantity of PUCCH repetitions. (See rejection of claim 7). 
Regarding claims 41-46:
See rejections of claims 8-9, 13-14, 28, and 30.

Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Papasakellariou (US 2019/0313342 A1) hereinafter “Papasakellariou”.
Regarding claim 9:
Wang does not disclose wherein the UCI includes hybrid automatic repeat request (HARQ) acknowledgement (ACK) feedback.
Papasakellariou teaches UCI includes hybrid automatic repeat request (HARQ) acknowledgement (ACK) feedback (Para. [0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Wang in light of the teaching by Papasakellariou to include the feature the UCI includes hybrid automatic repeat request (HARQ) acknowledgement (ACK) feedback in order to indicate correct or incorrect detection of data transport blocks in a downlink channel.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086. The examiner can normally be reached Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO HUI A ZHU/Primary Examiner, Art Unit 2465